Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2016

                                   No. 04-16-00018-CV

   Ronald RIFE, Mary Kathryn Hampton, Individually and as Administratix of the Estate of
                               Randall Rife, deceased,
                                     Appellants

                                             v.

 Joseph KERR, James Drought, Robert Lee Bobbit, Jr., Nancy Northway Gill, Lynn Northway
 Swanson, Nancy Northway Gill and Lynn Northway Swanson as Independent Co-Executor of
                       the Estate of William Northway, Jr., Et al.,
                                       Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 14-06-12292-DCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
    Appellants' unopposed first motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to July 21, 2016.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court